Opinion by
Trexler, J.,
We have this day handed down an opinion in the case of the receivers of the Stoddard v. Thomas, 60 Pa. Superior Ct. 177, in which we have decided that under the evidence as produced in that case there are two reasons why the plaintiff should not recover. The first is that the association has its actual domicile in the District of Columbia and that under the laws of said district, the association can recover only the principal of the loan and the interest thereon and second that there having been an absolute assignment of stock by the borrower to the association at the time the loan was made, he ceased there upon to be a member of the association and the relation of the parties thereafter was merely that of debtor and creditor. The opinion of the learned trial judge on the motion for judgment n. o. v. bases the entering of judgment contrary to the verdict on the second proposition above set forth. He finds the stock has been absolutely assigned by the borrower and that under the laws of the State of Virginia, the contract is usurious and nothing can be recovered thereon excepting the amount of the principal and legal interest. We have already discussed this phase of the question in the case of Association against Thomas above referred to q. v.
Judgment- is affirmed. Appellants for costs.